Citation Nr: 0638766	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-40 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety.  

2.  Entitlement to a disability rating in excess on 20 
percent for residuals of a low back injury. 

3.  Entitlement to a disability rating in excess of 10 
percent for right lower extremity radiculopathy. 

4.  Entitlement to a disability rating in excess of 20 
percent for left lower extremity radiculopathy. 

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
April 1978 to January 1989, and 18 years of prior active 
service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that assigned an increased (10 percent) evaluation 
for residuals of a lumbar spine injury.  This appeal also 
comes from an August 2004 RO rating decision that denied 
service connection for depression and anxiety and a TDIU.

In a September 2004 rating decision, the RO assigned a 20 
percent rating for residuals of a lumbar spine injury, a 
separate 20 percent rating for left lower extremity 
radiculopathy, and a separate 10 percent rating for right 
lower extremity radiculopathy.  Inasmuch as higher 
evaluations are available, the Board will consider 
entitlement to an increased rating for the lumbar spine and 
radiculopathy for the entire appeal period.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In written correspondence dated in March 2004 the veteran 
appears to raise a claim for service connection for 
depression and anxiety as secondary to his service-connected 
disabilities.  This issue has not been developed for 
appellate review and, accordingly, referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In reference to the veteran's claims seeking entitlement to a 
TDIU and service connection for depression and anxiety on a 
direct basis, the RO denied these claims in an August 2004 
rating decision.  The veteran submitted a notice of 
disagreement in September 2004.  No statement of the case 
(SOC) has been issued addressing these claims.  Therefore, a 
remand is necessary and the issues have been added to the 
title page to reflect the Board's jurisdiction.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

With respect to claims for increased ratings for the lumbar 
spine with bilateral lower extremity radiculopathy, the July 
2003 VA compensation examination report lacks sufficient 
detail.  During that examination, the veteran reported both 
bowel and bladder difficulties.  The examiner, a physician's 
assistant, failed to address the likelihood of whether the 
bowel and bladder symptoms are manifestations of the service-
connected lumbar disc disease.  A current examination is 
required where the record is insufficient.  38 C.F.R. § 4.2 
(2006); Ardison v. Brown, 6 Vet. App. 405, 407 (1994; 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1995).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO must review the entire 
file and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess, supra, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After the development requested above 
has been completed, the AMC or RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurologic examination by a 
medical doctor.  The claims file should 
be made available to the physician for 
review.  The physician should examine the 
veteran, determine the nature and 
severity of the lumbar spine disability, 
and list the neurological deficits, 
including bowel and bladder symptoms, 
that are at least as likely as not (50 
percent or greater probability) 
attributable to the lumbar disc disease.  
The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

The AMC or RO should also make 
arrangements with the appropriate VA 
medical facility for an orthopedic 
examination by a medical doctor.  The 
claims files should be made available to 
the physician for review.  The physician 
should examine the veteran, determine the 
current nature and severity of the 
service-connected lumbar spine 
disability, and determine the pain-free 
range of motion of the thoracolumbar 
spine in all planes.  The physician is 
also asked to address whether there is 
additional disability due to such factors 
as weakness, fatigue, or incoordination, 
including during flare-ups.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the increased rating claims.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

4.  The AMC or RO should issue an SOC 
with respect to the denials of service 
connection for depression and anxiety and 
a TDIU.  All relevant evidence of record, 
including private medical reports 
received in November 2006, should be 
considered.  The veteran should be 
informed that, under 38 C.F.R. § 20.302 
(2006), he has 60 days from the date of 
mailing of the statement of the case to 
file a substantive appeal or a request 
for an extension of time to do so.    

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



